JUDGE WHITE
delivered the opinion op the court.
In 1884 appellant and wife sold, and by deed of general warranty conveyed, a certain tract of land to appellees. Appellees sold and conveyed by deed of general war*484ranty to one Hill, and Hill likewise conveyed the land to the Eureka Land Company. Appellant Mary Pritchard inherited the land conveyed from her father, Levi Ross, who died in 1882.
In 1885 an action was brought to settle the estate of Nevi Ross. In that suit appellants were made parties, but the then owner of the land was not a party. No vendee, either direct or remote, of appellant Mary Pritchard was ever a party to that settlement suit.
In 1889 a judgment was rendered in the settlement suit allowing a claim of one Treadway, and decreeing a sale of the land deeded by appellants to appellees to sat;sfy the debt due Treadway. Under that decree a sale was made or attempted to be made, and Treadway became the purchaser, and the sale was confirmed and deed made by the mastercommissioner, but no writ of possession appears to have been issued. Afterwards Treadway deeded the land by quit-claim to' Hill, vendee of appellees.
This action was brought by appellees for breach of warranty of title; alleging these facts, as well as the payment by appellees to Hill of $284.62, the amount required to purchase the claim or title of Treadway. Upon trial the above facts were substantially proven, and the court adjudged for appellees the amount claimed, $284.62, and hence this appeal is prosecuted.
We are of opinion that, from the facts as appear from the settlement suit of Levi Ross’ administrator, there was no lien on the land sold to appellees, and that the judgment rendered in 1889 was void as to this land conveyed before that action was filed; neither Smith and wife, Hill, nor the land company being parties thereto.
By the sale under that judgment the purchaser, Tread-*485way, acquired neither title nor possession; and consequently there was no ouster of the land company, and no breach of the warranty.
We are also of opinion that appellees have shown no right to recover of appellants the amount of the ■ Tread-way claim. Indeed, the action is not based on that theory. There is no assignment of the judgment of Treadway against the estate of Levi Ross. That judgment was treated as satisfied by the sale of the land, and the land was deeded to Hill.
For the reasons stated, the judgment is reversed, and the cause remanded, with directions to dismiss the petition, and for proceedings consistent herewith.